Title: From Thomas Jefferson to William Carmichael, 25 December 1788
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
 Paris Dec. 25. 1788.

A sick family has prevented me, for upwards of a month from putting pen to paper but in indispensable cases, and for some time before that I had been waiting to receive American news worth communicating to you. These causes have occasionned my silence since my last which was of the 12th. of August, and my leaving unacknoleged, till now, your several favors of July 24. Aug. 14. Sep. 9. and Nov. 3. That of the 14th. inst. came also to hand the day before yesterday.
 You have long ago known that 11. states have ratified our new constitution, and that N. Carolina, contrary to all expectation, has declined either accepting or refusing, but has proposed amendments copied verbatim from those of Virginia. Virginia and Massachusets had preferred this method of amendment, that is to say, desiring Congress to propose specific amendments to the several legislatures, which is one of the modes of amendment provided in the new constitution. In this way nothing can be touched but the parts specifically pointed out. New York has written circular letters to the legislatures to adopt the other mode of amendment, provided also by the constitution that is to say to assemble another federal convention. In this way the whole fabric could be submitted to alteration. It’s friends therefore unite in endeavoring to have the first method adopted, and they seem agreed to concur in adding a bill of rights to the Constitution. This measure will bring over so great a part of the Opposition that what will remain after that will have no other than the good effects of watching, as centinels, the conduct of government, and laying it before the public. Many of the opposition wish to take from Congress the power of internal taxation. Calculation has convinced me this would be very mischievous. The electors are to be chosen the 1st. Wednesday of Jan. the President the 1st. Wed. in Feb., and the new government is to meet at New York the 1st. Wed. in March. The election of Senators has already begun. Pennsylvania has chosen Mr. R. Morris and McClay, Connecticut Dr. Johnson and Elsworth. I have heard of no others. I hope there is no doubt of Genl. Washington’s acceptance of the Presidentship. Mr. J. Adams, Mr. Hancock, Mr. Jay, and Genl. Knox are talked of in the Northern and middle states for Vice president; yet it is suggested to me that the two latter will probably prefer their present offices, and the two former divide each other’s interest so that neither may be chosen.  Remarkeable deaths are Colo. Bannister of Virginia, and John Penn of North Carolina. Genl. Washington writes me word that the great rains had prevented the continuance of their labours on the Patowmac so that they should not be able to bring the navigation this winter to the great falls as he had hoped. It will want little of it, and no doubt remains of their completing the whole. That of James river has some time since been so far completed as to let vessels pass down to Richmond. The crop of wheat in America the last year has been a fine one both for quantity and quality. This country is likely to want. They have offered a premium of 40. sous the quintal on flour of the U.S. and 30. sous on their wheat imported here. They have also opened their islands for our supplies. Much will come here.—Views, which bid defiance to my calculations, had induced this court in an Arret of Sep. 28. to comprehend us with the English, in the exclusion of whaleoils from their ports, in flat contradiction to their Arret of Dec. last. This you know would be sentence of banishment to the inhabitants of Nantucket, and there is no doubt they would have removed to Nova Scotia or England in preference to any other part of the world. A temporary order however is now given for our admittance, and a more permanent one under preparation. The internal affairs of this country will I hope go on well. Neither the time, place, nor form of the States general are yet announced. But they will certainly meet in March or April. The clergy and nobility, as clergy and nobility eternally will, are opposed to the giving to the tiers etat so effectual a representation as may dismount them from their backs. The court wishes to give to the unprivileged order an equal number of votes with the privileged, and that they should sit in one house. But the court is timid. Some are of opinion that a majority of the nobles also are on the side of the people. I doubt it when so great a proportion of the Notables, indeed almost an unanimity were against them, and 5. princes of the blood out of 7. If no schism prevents the proceedings of the States general, I suppose they will obtain in their first session 1. the periodical convocation of the states. 2. their participation in the legislature. and 3. their exclusive right to levy and appropriate money: and that at some future day, not very distant they will obtain a habeas corpus law and free press. They have great need of external peace to let them go on quietly with these internal improvements. This seems to be secured to them by the insanity of the K. of England. Regents are generally peaceable, and I think this country will not let itself be diverted from it’s object by any other power. There  are symptoms which render it suspicious that the two empires may make their peace with the Turks. It seems more eligible to Russia to do this by ceding the Crimea to them, that she may turn to the other side and save Poland which the K. of Prussia is endeavoring to wrest from her. Probably the loss of his principal ally will induce him to adopt a language and a conduct less Thrasonic. The death of the King of Spain contributes to throw into incertainty the future face and fate of Europe. The English count on his successor. We have not yet received from London the decision on the question of regency. It is believed the Prince of Wales will be sole regent and that there will be a total change in the ministry. In this case probably Eden will be recalled. He will have found that the old proverb is not always true ‘that a bird in the hand is worth two in the bush.’ There is something concerting between your court and our Kentuck[ians]. What is it ? It mer[its] your in[vestig]ation.
The necessity of carrying back my family to America, and of arranging my affairs, which I left under expectation of returning to them very soon, have induced me to ask of Congress a leave of 5. or 6. months absence during the next year. I hope to obtain it in time to sail soon after the vernal equinox, and shall return immediately after the autumnal. I shall be happy while there if I can render you any service, and shall hope to receive your commands before my departure, and in the meantime a continuance of your interesting communications, now become more so till we see which way the new administration of your residence will turn itself. I have the honor to be with great and sincere esteem Dear Sir your most obedt. & most humble servt.,

Th: Jefferson

